DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 21, this claim recites that the battery’s endplate is unclamped from the compartment by removing the attachment mechanism after transitioning the clamping bar from the unparked (locked position) to the parked state (unlocked). The examiner has reviewed the application, claims, and prior art to determine whether claimed features are sufficiently enabled without undue experimentation. In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988). Based on the following, the examiner has determined that the disclosure does not satisfy the enablement requirement.
	This claimed limitation appears to require that the clamping bars are somehow moved from the locked position to the unlocked position before these clamping bars are unclamped, i.e., before the fastener 1215/1220 that holds the clamping bar fast against the compartment housing is loosened/removed.  However, there is no description in the specification or the drawings providing how the clamping bars that are used to clamp the battery to the compartment could be moved/transitioned before they are unclamped.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 10, 12, 15-16, 20, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shu et al. (CA 2854682, see attached).
Regarding claims 1, 15-16, 20, and 23-24, Shu discloses a clamping bar holder component (23) and method for using the holder component to load and unload a vehicle battery, the holder component being configured to be secured to an endplate (211) of a battery module (21) of an energy storage system, comprising: 	
	a plurality of clamping bar holders (i.e., the collective internal supporting elements for the clamping elements 233 shown in Fig. 3 that drive - disk portion 235 and guide - rectangular portions that surround the clamp bars 233) configured to hold a respective plurality of clamping bars (233) and to facilitate transitions of each of the plurality of clamping bars between a parked state (see e.g., Fig. 2) and an unparked state (see Figs. 3 and 6), wherein, in the parked state, each clamping bar (233) is secured by a respective clamping bar holder inside of a respective clearance threshold (i.e., when the bars 233 are retracted inwardly) outside of the battery module (as shown in Fig. 3 the clamping bars are mounted to the exterior face of the battery module 21 and are therefore always positioned outside of the battery module) so as to permit the battery module to be inserted into a battery module compartment and/or to be removed from the battery module compartment, and wherein, in the unparked state, each clamping bar extends out of the clamping bar holder past the clearance threshold outside of the battery module so as to block removal of the battery module from the battery module compartment (see e.g., ¶s0028-30 describing how the locking/clamping bars are moved in and out of the battery compartment to lock and unlock the battery to/from the vehicle).
	Regarding claim 4, Shu further discloses that each of the clamping bar holders includes a clamping bar holding mechanism (e.g., the drive disk 235 and its linkage to clamping bars 233 - see Fig. 3) that holds a respective clamping bar in the parked state (by rotating the disk), and a 
	Regarding claims 10 and 12, Shu further discloses at least one hole (231A) that is arranged over at least one functional component (plate 232) integrated into the endplate of the battery module to permit access to the at least one functional component through the clamping bar holder component (i.e., the protective cover plate 231 has an access hole allowing a tool to drive the functional coupling plate 232 which is integrated -via the rest of the locking elements- into the front plate to protect the locking mechanism from unauthorized removal of the battery).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shu.
	Regarding claim 14, Shu does not explicitly provide for the clamping bar holder component is made from plastic.  However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to manufacture the holder In re Leshin, 125 USPQ 416.  Plastic has the advantage of being durable, inexpensive, and an electrical insulator (non-conductive).
Claims 7-8, 18-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of Holland (389,704).
	Regarding claims 7-8, 18-19, and 21-22, Shu does not provide for additional locking elements that engage the sliding clamping bars 233 to selectively hold the clamping bars in place.
	Holland teaches another sliding bolt-type locking mechanism where the sliding bolt/clamp (A) has a through hole (F) that allows for the selective engagement of a screw (H) that abuts the face of the clamp (A via collar h, see lines 68-71) to secure the clamping bar (A) it supporting surface (C).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the device of Shu to include a threaded locking element as taught by Holland to arrive at the claimed device and methodologies.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using a lock to secure a sliding bolt) to known devices (e.g., closures having a sliding bolt retainer) ready for improvement to yield predictable results (e.g., a sliding bolt that can be secured against unintended unlocking).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of Moskowitz (US 2018/0118174).
	Regarding claims 9 and 11, Shu does not provide for a cooling manifold clip.
	Moskowitz teaches, as shown in Fig. 12, a battery arrangement including one cooling manifold clip (11) that is configured to secure a cooing manifold section (1240) of a cooling system for cooling the battery.  
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the endplate of Shu to include a cooling manifold clip as taught by Moskowitz to arrive at the claimed device with the underlying cooling manifold representing at least one functional component.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., providing coolant to a vehicle battery to control the operating temperature of the battery system) to known devices (e.g., vehicle batteries) ready for improvement to yield predictable results.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of Kor (US 2015/0344081).
	Regarding claim 13, Shu does not provide for an overpressure valve protector.
	Kor teaches another battery arrangement (see Fig. 46) including an overpressure valve protector (298) that is arranged over an overpressure valve integrated into the endplate (295) of the battery.  
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the protective cover of Shu to .

Allowable Subject Matter
Claims 2-3, 5-6, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or fairly suggest that the plurality of clamping bar holders on the [singular] holder component are arranged in subsets of holders across two opposing ends of the holder component; or that the clamping bar holder’s holding mechanism is a snap fit in the parked state; or that the clamping bar is unsnapped from its holder via an unparking tool.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference(s) as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly, German patent document DE 2657225 which discloses another sliding .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.